Exhibit 10.8


Name:
[●]
Number of Shares of Stock subject to Option:
[●]
Price Per Share of Stock:
$[●]
Grant Date:
[●]





DUNKIN’ BRANDS GROUP, INC.
2015 OMNIBUS LONG-TERM INCENTIVE PLAN
NON-STATUTORY STOCK OPTION AGREEMENT


This agreement (the “Agreement”) is made effective as of the [●]th day of [●],
[●] (the “Grant Date”), between Dunkin’ Brands Group, Inc., a Delaware
corporation (the “Company”), and [●] (the “Participant”), and evidences a stock
option granted by the Company to the Participant pursuant to and subject to the
terms of the Dunkin’ Brands Group, Inc. 2015 Omnibus Long-Term Incentive Plan
(as amended from time to time, the “Plan”).


1.Grant of Stock Option. The Company grants to the Participant on the Grant Date
an option (the “Stock Option”) to purchase, on the terms provided herein and in
the Plan (including, without limitation, the exercise provisions in Section
6(b)(3) of the Plan), the number of shares of Stock of the Company set forth
above with an exercise price per share of Stock as set forth above, in each case
subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.
The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422 of the Code) and is granted to the Participant in connection
with the Participant’s employment by the Company and its qualifying
subsidiaries. For purposes of the immediately preceding sentence, “qualifying
subsidiary” means a subsidiary of the Company as to which the Company has a
“controlling interest” as described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1).


2.    Meaning of Certain Terms. Except as otherwise defined herein, all
capitalized terms used herein have the same meanings as in the Plan. The
following terms have the following meanings:
(a)
“Beneficiary” means, in the event of the Participant’s death, the beneficiary
named in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Participant prior to the
Participant’s death and not subsequently revoked, or, if there is no such
designated beneficiary, the executor or administrator of the Participant’s
estate. An effective beneficiary designation will be treated as having been
revoked only upon receipt by the Administrator, prior to the Participant’s
death, of an instrument of revocation in form acceptable to the Administrator.



-1-

--------------------------------------------------------------------------------




(b)
“Option Holder” means the Participant or, if as of the relevant time the Stock
Option has passed to a Beneficiary, the Beneficiary.

3.    Vesting; Method of Exercise; Treatment of the Stock Option Upon Cessation
of Employment.
(a)
Vesting. As used herein with respect to the Stock Option or any portion thereof,
the term “vest” means to become exercisable and the term “vested” as applied to
any outstanding Stock Option means that the Stock Option is then exercisable,
subject in each case to the terms of the Plan. Unless earlier terminated,
forfeited, relinquished or expired, and subject to subsection (b) below, the
Stock Option shall become vested as to 25% of the total number of shares of
Stock subject to the Stock Option on each of the first four anniversaries of the
Grant Date, with the number of shares of Stock that vest on any such date being
rounded down to the nearest whole share and the Award becoming fully vested on
the fourth anniversary of the Grant Date. Notwithstanding the foregoing, shares
of Stock subject to the Stock Option shall not vest on any vesting date unless
the Participant has remained in continuous Employment from the Grant Date
through such vesting date.

(b)
Change in Control. If (i) in connection with a Change in Control the Stock
Option, to the extent outstanding immediately prior to such Change in Control,
is assumed or continued, or a new award is substituted for the Stock Option by
the acquiror or survivor (or an affiliate of the acquiror or survivor) in
accordance with the provisions of Section 7 of the Plan, and (ii) at any time
within the 18-month period following the Change in Control, the Participant’s
Employment is terminated by the Company (or its successor) without Cause, the
Stock Option (or the award substituted for the Stock Option), to the extent then
outstanding but not then vested, will automatically vest in full at the time of
such termination.

If in connection with a Change in Control the Stock Option is not assumed or
continued, or a new award is not substituted for the Stock Option by the
acquiror or survivor (or an affiliate of the acquiror or survivor) in accordance
with the provisions of Section 7 of the Plan, the Stock Option, to the extent
outstanding immediately prior to such Change in Control but not then vested,
will automatically vest in full upon the occurrence of such Change in Control.
(c)
Exercise of the Stock Option. No portion of the Stock Option may be exercised
until such portion vests. Each election to exercise any vested portion of the
Stock Option will be subject to the terms and conditions of the Plan and shall
be in writing, signed by the Option Holder (or in such other form as is
acceptable to the Administrator). Each such written exercise election must be
received by the Company at its principal office or by such other party as the
Administrator may prescribe and be accompanied by payment in full as provided in
the Plan. The exercise price may be paid (i) by cash or check acceptable to the
Administrator, (ii) to the extent permitted by the Administrator, through a
broker-assisted



-2-

--------------------------------------------------------------------------------




cashless exercise program acceptable to the Administrator, (iii) by such other
means, if any, as may be acceptable to the Administrator, or (iv) by any
combination of the foregoing permissible forms of payment. In the event that the
Stock Option is exercised by a person other than the Participant, the Company
will be under no obligation to deliver shares of Stock hereunder unless and
until it is satisfied as to the authority of the Option Holder to exercise the
Stock Option and compliance with applicable securities laws. The latest date on
which the Stock Option or any portion thereof may be exercised will be the 7th
anniversary of the Grant Date (the “Final Exercise Date”). If the Stock Option
is not exercised by the Final Exercise Date the Stock Option or any remaining
portion thereof will thereupon immediately terminate.
(d)
Treatment of the Stock Option Upon Cessation of Employment. If the Participant’s
Employment ceases, the Stock Option, to the extent not already vested will be
immediately forfeited, and any vested portion of the Stock Option that is then
outstanding will be treated as follows:

(i)    Subject to clauses (ii) and (iii) below and Section 4 of this Agreement,
the Stock Option, to the extent vested immediately prior to the cessation of the
Participant’s Employment (after giving effect to any accelerated vesting as
provided for herein), will remain exercisable until the earlier of (A) the date
which is three months following the date of such cessation of Employment, or (B)
the Final Exercise Date, and except to the extent previously exercised as
permitted by this Section 3(d)(i) will thereupon immediately terminate.
(ii)    Subject to clause (iii) below and Section 4 of this Agreement, the Stock
Option, to the extent vested immediately prior to the cessation of the
Participant’s Employment due to death, will remain exercisable until the earlier
of (A) the first anniversary of the Participant’s death or (B) the Final
Exercise Date, and except to the extent previously exercised as permitted by
this Section 3(d)(ii) will thereupon immediately terminate.
(iii)    If the Participant’s Employment is terminated by the Company and its
subsidiaries in connection with an act or failure to act constituting Cause (as
the Administrator, in its sole discretion, may determine), or such termination
occurs in circumstances that in the determination of the Administrator would
have entitled the Company and its subsidiaries to terminate the Participant’s
Employment for Cause, the Stock Option (whether or not vested) will immediately
terminate and be forfeited upon such termination.
4.    Forfeiture; Recovery of Compensation.


-3-

--------------------------------------------------------------------------------




(a)
The Administrator may cancel, rescind, withhold or otherwise limit or restrict
the Stock Option at any time if the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan.

(b)
The Stock Option is subject to Section 6(a)(5) of the Plan. The Stock Option
(whether or not vested or exercisable) is subject to forfeiture, termination and
rescission, and the Participant will be obligated to return to the Company the
value received with respect to the Stock Option (including shares of Stock
delivered under the Stock Option, and any gain realized on a subsequent sale or
disposition of shares), (i) in accordance with any Company clawback or other
policy relating to the recovery of incentive compensation, as such policy may be
amended and in effect from time to time, or (ii) as otherwise required by law or
applicable stock exchange listing standards, including, without limitation,
Section 10D of the Securities Exchange Act of 1934, as amended. Nothing in the
preceding sentence shall be construed as limiting the general application of
Section 9 of this Agreement.

5.    Transfer of Stock Option. The Stock Option may not be transferred except
as expressly permitted under Section 6(a)(3) of the Plan.
6.    Withholding. The exercise of the Stock Option will give rise to “wages”
subject to withholding. The Participant expressly acknowledges and agrees that
the Participant’s rights hereunder, including the right to be issued shares of
Stock upon exercise, are subject to the Participant promptly paying to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld. No shares of
Stock will be transferred pursuant to the exercise of the Stock Option unless
and until the person exercising the Stock Option has remitted to the Company an
amount in cash sufficient to satisfy any federal, state, or local withholding
tax requirements, or has made other arrangements satisfactory to the Company
with respect to such taxes. The Participant authorizes the Company and its
subsidiaries to withhold such amount from any amounts otherwise owed to the
Participant, but nothing in this sentence shall be construed as relieving the
Participant of any liability for satisfying his or her obligation under the
preceding provisions of this Section.
7.    Effect on Employment. Neither the grant of the Stock Option, nor the
issuance of shares of Stock upon exercise of the Stock Option, shall give the
Participant any right to be retained in the employ or service of the Company or
its Affiliates, affect the right of the Company or its Affiliates to discharge
or discipline such Participant at any time, or affect any right of such
Participant to terminate his or her Employment at any time.
8.    Stock Ownership Guidelines. The Stock Option and any shares of Stock
delivered under the Stock Option are subject to the Company’s Stock Ownership
Guidelines, as adopted on May 15, 2012, as such guidelines may be amended,
revised or supplemented from time to time (the “Guidelines”). The Participant
acknowledges and agrees to comply with the terms and conditions of the
Guidelines, including the retention ratios set forth therein.


-4-

--------------------------------------------------------------------------------




9.    Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Grant Date has been furnished to the Participant. 
By accepting the Stock Option, the Participant agrees to be bound by the terms
of the Plan and this Agreement.  Except as provided herein, in the event of any
conflict between the terms of this Agreement and the Plan, the terms of the Plan
shall control. 
10.    Governing Law. This Agreement and all claims or disputes arising out of
or based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
11.    General. For purposes of the Award and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Participant and any other person claiming rights to the Award.
The Participant acknowledges and agrees that (i) the signature to this Agreement
on behalf of the Company is an electronic signature that will be treated as an
original signature for all purposes hereunder and (ii) such electronic signature
will be binding against the Company and will create a legally binding agreement
when this Agreement is countersigned by the Participant.


[The remainder of this page is intentionally left blank]


-5-

--------------------------------------------------------------------------------







Executed as of the ___ day of [●], [●].




Company:
DUNKIN’ BRANDS GROUP, INC.

    




By:                        
Name:    
Title:    




Participant:
__________________________________

Name:    
                    
Address:










-6-